Citation Nr: 1430341	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a September 2011 Board decision, the Board found that the issue of entitlement to TDIU was raised under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) in the context of the claim for increased rating for a left foot disorder with mild circulatory impairment.  The Board remanded the issue of entitlement in TDIU for further development, to include sending the Veteran a VA Form 21-8940 to complete and obtaining a medical opinion.  The Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran does not meet the percentage thresholds for consideration of a total disability evaluation under 38 C.F.R. § 4.16(a).  

2.  The Veteran is not unemployable by reason of service-connected disabilities.   


CONCLUSION OF LAW

The criteria for referral for consideration of a TDIU on an extraschedular basis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's service-connected disabilities include a left foot disorder with mild circulatory impairment, evaluated as 10 percent disabling from November 6, 1957 and 20 percent disabling from August 24, 2010; lower lumbar or back condition, evaluated as 10 percent disabling from August 14, 2006 and 20 percent disabling from March 9, 2012; and a left leg disorder, evaluated as 10 percent disabling from August 14, 2006.  The Veteran's combined disability rating was 10 percent from November 6, 1957, 30 percent from August 14, 2006, and 40 percent from August 24, 2010.  Therefore, the Veteran's disabilities do not satisfy the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in §4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance. Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran's TDIU application shows he last worked full-time in May 1988 as a mechanic.  He also performed miscellaneous work for L&K Services from 2001 through 2007, to include mechanic work and deliveries.  The Veteran completed four years of high school and was trained as a mechanic at the Milford Nebraska Mechanic Trade School in 1960.  The Veteran completed no additional education or training since that time.  

Turning to the evidence of record, at an October 2005 VA foot examination, the examiner documented the Veteran's subjective report of pain in his feet, as well as his hip and back.  The examiner noted the Veteran could not squat or walk long distances.  At the April 2008 VA examination, the examiner noted the Veteran's difficulty with prolonged walking and standing and that the Veteran's use of a cane.   

March 2009 private treatment records reflect the Veteran was treated for left leg pain, and in October 2009, he reported leg and low back pain in VA treatment records.  The Veteran described aching and burning in his legs.  At the September 2010 VA examination, he reported numbness in his left leg and foot.

The September 2010 VA examination also discussed the effect of the Veteran's foot, let, and back disabilities on his occupation.  The examiner identified weakness in the left foot and leg with an impaired gait.  He noted the Veteran's use of a walker and wheelchair to aid in ambulation.  The examiner further indicated the Veteran was confined to his home because of his back, left leg, and foot symptoms.  The examiner noted the effect of the Veteran's disabilities on his occupation included decreased mobility, problems lifting and carrying, a lack of stamina, decreased strength, and pain.  

Subsequently, in a March 2012 VA examination, the examiner concluded that the Veteran's conditions would not affect a sedentary position but that he was limited in varying physical capacities by each condition.  The Veteran referenced the Veteran's difficulty walking and standing, stating that use of the left lower extremity for physical activity was limited, and that the Veteran's back condition moderately impaired  employment involving physical activity. 

The Veteran also submitted several statements from friends describing his physical challenges.  To briefly summarize, the statements reflect observations of the Veteran's difficulty walking, difficulty rising from a standing to sitting position, difficulty sleeping,  and the Veteran's report of severe pain.  Family members also asserted that the Veteran sold his business because of declining health.

Moreover, the Board notes that the Social Security Administration (SSA) found the Veteran to be unemployable as of June 1, 1987.  Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In the present case, the Veteran was found to be disabled by SSA based on his trochanteric bursitis on the left, osteoarthritis of the left hip, osteoarthritis and spondylosis of the lumbosacral spine, and radiculopathy of the left.  As noted, the Veteran's hip condition is not service-connected.  

The Veteran's last employer, L&K Services provided a letter stating that the Veteran had difficulty performing his job responsibilities, which led to termination.  The letter indicated that the Veteran had difficulty getting into the company pick-up truck and that he would miss work due to pain.  The letter did not specify, aside from pain, symptoms that precluded employment attributable to the Veteran's service-connected disabilities, as opposed to any non service-connected conditions.   

After careful review of the evidence, the Board finds that referral for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) is not warranted in this case.  In short, while the evidence shows that the service-connected disabilities impact the Veteran's ability to perform physical labor, they do not render him unemployable.  While SSA found him permanently disabled; they considered non-service connected disabilities, particularly a hip condition.  Moreover, there are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is incapable of doing any type of productive work.  Rather, the September 2010 and March 2012 VA medicals opinion indicated that although the Veteran may be limited in certain physical activities, such limitations were not of sufficient severity to preclude employment.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation, even after considering his disabilities in the context of subjective factors such as his occupational background and level of education, the criteria for referral for extraschedular consideration have not been met. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a July 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Informal Hearing Presentation completed by the Veteran's representative states that the nature of the Veteran's conditions "have not been adequately assessed by VA examination."  However, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  As such, VA's duty to provide a VA examination is satisfied.  

The Board notes that the claims file contains copies of the Veteran's records from the Social Security Administration (SSA). However, these records did not contain the Veteran's medical files.  In a March 2011 memorandum, the RO made a formal finding of the unavailability of the complete SSA disability medical records for the Veteran, noting that they received incomplete copies of SSA records.  The memorandum noted that SSA responded to the records request by indicating that all medical records had been destroyed.  The memorandum indicated that all efforts had been exhausted and further attempts to obtain the complete medical records would be futile.  The Board therefore finds that there is no indication that the additional records are available, and there is no further duty to assist with regard to obtaining the rest of the SSA records.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


